CONFESSION OF ERROR

PER CURIAM.
Based on the state’s proper confession of error on defendant’s points on appeal, we reverse the judgment of conviction for second degree murder, vacate defendant’s sentence and remand for a new trial. First, the court erred in giving a Marrero1 instruction rather than instructing the jury on justifiable use of deadly force, where, as here, defendant was not charged with possession of a firearm by a convicted felon. See Arboleda v. State, 645 So.2d 48 (Fla. 3d DCA 1994); Wilt v. State, 410 So.2d 924 (Fla. 3d DCA 1982). Second, the trial court erred in permitting the state to continue to cross examine defendant concerning the nature of his prior convictions after defendant admitted the prior convictions. See Gore v. State, 573 So.2d 87 (Fla. 3d DCA), review denied, 583 So.2d 1035 (Fla.1991). Lastly, the court erred in failing to follow the requirements set forth in Florida Rule of Criminal Procedure 3.830 before holding defendant in contempt. See Davis v. State, 575 So.2d 288 (Fla. 3d DCA 1991).
Reversed and remanded.

. Marrero v. State, 516 So.2d 1052 (Fla. 3d DCA 1987).